STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

ENTRE       HAMPTON                                                                 NO.     2022       CW    1237

VERSUS


PETROLEUM             SERVICES     GROUP,
LLC;    CF       INDUSTRIES        NITROGEN,
LLC;    QUALITY          CARRIERS,          INC.;                             NOVEMBER           22,        2022
CLYDE       RICHARD;         AND   OLD
REPUBLIC             INSURANCE     COMPANY




In    Re:            Clyde     Richard,            Quality      Carriers,           Inc.,        and        Allianz

                     Underwriters            Insurance        Co.,     applying           for     supervisory
                     writs,     19th        Judicial      District        Court,          Parish        of     East
                     Baton     Rouge,       No.     691998.




BEFORE:              WHIPPLE,      C. J.,     GUIDRY     AND    WOLFE,        JJ.


        WRIT           DISMISSED.                 Pursuant      to     the     motion            to     withdraw

application               for        supervisory              writs           filed         by         relators,


representing              that       relators           have         reached        a     compromise            and

settlement             with     plaintiff            which     will     completely              resolve        this

matter    making  this               writ         application         moot,     and       requesting           that

the    writ application                be    withdrawn,        this    writ     is      dismissed.


                                                        VGW
                                                        JMG
                                                         EW




COURT       OF       APPEAL,    FIRST       CIRCUIT




            P    T     CLERKOF      COURT
                 FOR    THE    COURT